Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 18, 1995 (People v Houston, 219 AD2d 673), affirming a judgment of the Supreme Court, Kings County, rendered June 16, 1993.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Copertino, Pizzuto and Krausman, JJ., concur.